 1   ANTHONY J. DECRISTOFORO, SBN 166171
     anthony.decristoforo@ogletree.com
 2   DANIEL E. RICHARDSON, SBN 289327
     daniel.richardson@ogletree.com
 3
     OGLETREE, DEAKINS, NASH,
 4   SMOAK & STEWART, P.C.
     500 Capitol Mall, Suite 2500
 5   Sacramento, CA 95814
     Telephone: 916.840.3150
 6   Facsimile: 916.840.3159
 7
     Attorneys for Plaintiff
 8   ARTHUR J. GALLAGHER & CO.

 9   GREGORY R. DE LA PEÑA (SBN 126626)
     ROBERT CARROLL (SBN 314345)
10   Email: rcarroll@dlphlaw.com
11   DE LA PEÑA & HOLIDAY LLP
     One Embarcadero Center, Suite 2860
12   San Francisco, California 94111
     Telephone:    (415) 268-8000
13   Facsimile:    (415) 268-8180

14
     Attorneys for Defendant
15   ROBERT PETREE

16
                                    UNITED STATES DISTRICT COURT
17
                                   EASTERN DISTRICT OF CALIFORNIA
18
19                                         SACRAMENTO DIVISION

20
     ARTHUR J. GALLAGHER & CO.,                             CASE NO. 2:18-CV-03274-JAM-KJN
21
                              Plaintiff,                    ASSIGNED TO THE HONORABLE
22                                                          JOHN A. MENDEZ
              v.
23                                                          JOINT STIPULATION AND ORDER TO
     ROBERT PETREE and DOES 1-25, inclusive,                MODIFY SCHEDULING ORDER, TO
24                                                          ALLOW FILING OF FIRST AMENDED
                                                            COMPLAINT, AND TO CONTINUE
25                           Defendants.                    TRIAL

26
                                                            Complaint Filed:            12/27/2018
27                                                          Trial Date:                 08/03/2020

28
     155637                                          1
              Pursuant to Local Rule 143 and in accordance                          2:18-cv-03274-JAM-KJN
                                                           with the instructions provided   by the Court,
       JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY SCHEDULING ORDER, TO ALLOW FILING
                        OF FIRST AMENDED COMPLAINT, AND TO CONTINUE TRIAL
     the Plaintiff Arthur J. Gallagher (“GALLAGHER”) and Defendant Robert Petree (collectively, the
 1

 2   “Parties”) hereby stipulate and ask the Court to grant GALLAGHER leave to file a first amended

 3   complaint, and for the Court to Order that the deadlines in the scheduling order entered on March

 4   25, 2019 (ECF No. 9) be continued pursuant to the Court’s provided dates below, or as soon
 5
     thereafter as is convenient for the Court. Specifically, the Parties stipulate and request the Court
 6
     order as follows:
 7

 8            1.) That GALLAGHER be permitted leave to amend its complaint and file a First Amended

 9   Complaint, in the form attached hereto as Exhibit A (“First Amended Complaint”), as requested in
     GALLAGHER’s “Motion to Modify Scheduling Order and For Leave To Amend The Complaint”
10
     (“GALLAGHER MOTION”).
11
              2.) That the March 25, 2019 STATUS (Pre-Trial Scheduling) ORDER (ECF No.9,
12
     hereinafter “SCHEDULING ORDER”) be amended to allow for the filing and service of a first
13
     amended complaint as requested in the GALLAGHER MOTION.
14
              3.) That the SCHEDULING ORDER be modified to extend the dispositive motion deadline
15   to November 10, 2020, with hearing on such motions taking place on December 8, 2020 at 1:30
16   p.m.
17            4.) That the SCHEDULING ORDER be modified to extend the discovery cut-off to October
18   23, 2020.

19            5.) That the SCHEDULING ORDER be modified to extend the deadline for expert witness

20   disclosures to July 21, 2020, and for supplemental disclosure and disclosure of rebuttal experts
     under Fed. R. Civ. Pc. 26(a)(2)(c) be extended to September 4, 2020.
21
              6.) That the SCHEDULING ORDER be modified to continue the pre-trial conference to
22
     January 29, 2021 at 10:00 a.m. Joint pretrial statement will be due January 22, 2021.
23
              7.) That the SCHEDULING ORDER be modified to continue jury trial in this matter to
24
     March 1, 2021.
25

26

27
              Amendment of a pleading may be granted by stipulation of an “opposing party.” Fed. R.
28
     155637                                            2                              2:18-cv-03274-JAM-KJN
       JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY SCHEDULING ORDER, TO ALLOW FILING
                        OF FIRST AMENDED COMPLAINT, AND TO CONTINUE TRIAL
     Civ. P. 15(a)(2). “[A] court may at any time, on just terms add or drop a party.” Fed. R. Civ. P. 21.
 1

 2   “The district court is given broad discretion in supervising the pretrial phase of litigation.” Johnson

 3   v. Mammoth Recreations, Inc., 975 F. 2d 604, 607 (9th Cir. 1992) (citation and internal quotation

 4   marks omitted). Rule 16(b) provides that “[a] schedule may be modified only for good cause and
 5
     with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “The schedule may be modified “if it cannot
 6
     reasonably be met despite the diligence of the party seeking the extension.” Zikovic v. Southern
 7
     California Edison Co., 302 F. 3d 1080, 1087. (9th Cir. 2002) (quoting Johnson, 975 F.2d at 607.)
 8
              Good cause exists for the relief sought by this stipulation and proposed Order. The
 9
10   GALLAGHER MOTION - which seeks leave for GALLAGHER to amend its Complaint to join

11   HUB International Services Inc. (“HUB”) as a defendant, assert trade secret misappropriation
12   claims against Defendant Robert Petree and HUB, and assert additional claims against Defendant
13
     Robert Petree based upon new evidence obtained by GALLAGHER through discovery- seeks relief
14
     that will significantly expand the scope of discovery and other pre-trial preparation for existing
15
     parties, and will bring HUB into highly complex litigation without sufficient time to prepare for
16

17   trial. Existing parties would be prejudiced without an opportunity to adequately prepare for trial,

18   participate in discovery, and engage in any necessary motion practice in light of new allegations

19   and claims raised in the GALLAGHER MOTION, and HUB would be prejudiced by an inability to
20   participate in deposition and other discovery currently calendared to take place in February 2020.
21
     Existing parties will be prejudiced if their personnel are required to appear at deposition at currently
22
     noticed dates, and then again once HUB appears. Finally, an order granting the relief sought by this
23
     stipulation and proposed order would render further briefing, hearing, or determination on the
24

25   GALLAGHER MOTION unnecessary, and would be the most efficient use of this Court’s and the

26   existing parties’ resources. Parties consulted this Court prior to filing the stipulation, and the relief

27   requested is pursuant to dates of extension provided by this Court.
28
     155637                                             3                               2:18-cv-03274-JAM-KJN
       JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY SCHEDULING ORDER, TO ALLOW FILING
                        OF FIRST AMENDED COMPLAINT, AND TO CONTINUE TRIAL
 1

 2

 3            For these reasons, the parties ask the Court to grant the relief sought in the above stipulation

 4   pursuant to the court’s instructions. In the event that the Court does not find good cause to grant any
 5
     portion of the relief sought by this application Defendant Robert Petree reserves all rights with
 6
     respect to any opposition to or motion filed in response to the GALLAGHER MOTION.
 7
                                                     Respectfully Submitted,
 8
     Dated: February 4, 2020                         DE LA PEÑA & HOLIDAY, LLP
 9
10

11
                                                     By____________________________________
12                                                      Gregory R. de la Peña
                                                        Robert Carroll III
13                                                      Attorney for Defendant ROBERT PETREE
14

15   Dated: February 4, 2020                         OGLETREE, DEAKINS,             NASH,     SMOAK        &
                                                     STEWART P.C.
16

17                                                   By____________________________________
18                                                      Anthony J. DeCristoforo
                                                        Daniel Richardson
19                                                      Attorneys    for    Plaintiff ARTHUR               J.
                                                        GALLAGHER & CO.
20
     IT IS SO ORDERED.
21

22            1.) That GALLAGHER’s First Amended Complaint is deemed filed with this Court as of

23   the date of this Order.

24   2.) That the March 25, 2019 STATUS (Pre-Trial Scheduling) ORDER (ECF No.9) be amended to
     allow for service of the First Amended Complaint on HUB.
25
              3.) That the SCHEDULING ORDER be modified to extend the dispositive motion deadline
26
     to November 10, 2020, with hearing on such motions taking place on December 8, 2020 at 1:30
27
     p.m.
28
     155637                                             4                              2:18-cv-03274-JAM-KJN
       JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY SCHEDULING ORDER, TO ALLOW FILING
                        OF FIRST AMENDED COMPLAINT, AND TO CONTINUE TRIAL
 1            4.) That the SCHEDULING ORDER be modified to extend the discovery cut-off to October

 2   23, 2020.

 3            5.) That the SCHEDULING ORDER be modified to extend the deadline for expert witness
     disclosures to July 21, 2020, and for supplemental disclosure and disclosure of rebuttal experts
 4
     under Fed. R. Civ. Pc. 26(a)(2)(c) be extended to September 4, 2020.
 5
              6.) That the SCHEDULING ORDER be modified to continue the pre-trial conference to
 6
     January 29, 2021 at 10:00 a.m. Joint pretrial statement will be due January 22, 2021.
 7
              7.) That the SCHEDULING ORDER be modified to continue jury trial in this matter to
 8
     March 1, 2021.
 9
10   DATED: 2/6/2020                              /s/ John A. Mendez_________________
                                                  HON. JOHN A. MENDEZ
11
                                                  UNITED STATES DISTRICT JUDGE
12

13
                                                                                                41698465.1
14

15                                                                                               41707524.1


16

17

18
19

20

21

22

23

24

25

26

27

28
     155637                                          5                              2:18-cv-03274-JAM-KJN
       JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY SCHEDULING ORDER, TO ALLOW FILING
                        OF FIRST AMENDED COMPLAINT, AND TO CONTINUE TRIAL
